Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 23 November 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear
Philadelphia Nov. 23. 1790.

I wrote you from George town inclosing some seed of the best white wheat. Our journey here was without accident, except that of retardation by the rains. Our delay happened however at the Susquehanna, where the abundance of Sheldrakes was some solace. My newly purchased horse (Brimmer) performed well; I drove him a good deal in the carriage. I do not think he lost a pound of flesh on the road, so that I have a very good opinion of him. The President will be here on the 26th. The rumours of war are pretty well blown over. Peace is made between Sweden and Russia as is believed, and consequently it will take place thro’ the whole of the North and East of Europe. I cannot believe that Spain and England will go to war, tho’ they shew no symptoms of disarming. It is said indeed that their fleets are retired into port. The price of wheat here is 8/6 to 8/10, say about 7/ Virginia money. This is ascribed, not to any demand from Europe (for it is pretended that that demand is very limited, and that every country there has made enough  for itself) but from the notions of the farmers exalted by last years high prices and therefore holding back their wheat insomuch that enough cannot be bought for the West India demand. I cannot help believing there is some justice in this statement and consequently that towards the spring the price will fall when the farmers begin to bring in their wheat generally. I will be obliged to you to mention these circumstances to Mr. Lewis, as a reason for so selling what wheat is for sale as to ensure the best price from the time of selling till the spring, and to hasten the sale. I believe I asked your attention to the upland rice. I have received a few more grains of that of the Moluccas from Mr. Samuel Vaughan of Jamaica, with a note of which the inclosed is a copy. My furniture is arrived from Paris, except my carriages. My house here, however, will not be ready for some weeks. I shall write weekly as heretofore to yourself and the girls by turns and will hope answers on your parts, by which means I shall hear from you by some one of the family once a week regularly. I calculate thus. I will send my letters by the post of Wednesday always. They will arrive in Richmond in time for the Charlottesville post. You will receive them the Saturday (11 days after they leave this place). If answered on Sunday, the Albemarle post will carry them to Richmond immediately and they will be here before the expiration of the three weeks from the date of mine, so that writing the next day again to the same person in turn, the correspondence with each may be continued. I inclose you the newspapers to this date. I forgot to mention that I am unable to open my packages from Paris till so much of my house can be ready as will contain them. I shall then immediately send on some of the mattrasses. My cordial love to the girls, and believe me to be Dear Sir Yours affectionately,

Th: Jefferson

